BE IT REMEMBERED:

THAT at the term of the Honorable Court of Appeals for the Tenth District of the State of Texas, held at Waco on the 1st day of January, 2016, present Chief Justice TOM GRAY and Justices REX D. DAVIS and AL SCOGGINS

In the cause

No. 10-16-00420-CV

IN RE XTERRA CONSTRUCTION, LLC, VENTURI CAPITAL, INC. d/b/a ARTISAN CABINETS and KEITH D. RICHBOURG	

Original Proceeding

the following order was entered on December 27, 2016: 

Relators' Motion for Stay is granted.  The trial court's November 22, 2016 Order on Motion for Sanctions for Spoliation of Evidence and any trial setting in trial court cause no. 2014-4680-5 are stayed pending further order of this Court.

A response is requested to relators' Petition for Writ of Mandamus.  See Tex. R. App. P. 52.8(b).  Any response must be filed with the Clerk of this Court within 21 days from the date of this order.

The record filed with relators' Petition for Writ of Mandamus appears to lack material documents, i.e., the live pleadings.  See Tex. R. App. P. 52.7(a)(1).  Unless the record is supplemented within 14 days of the date of this order, the petition may be summarily denied.

I, SHARRI ROESSLER, Clerk of the Court of Appeals for the Tenth District of Texas, at the City of Waco, hereby certify that the foregoing is a true copy of the Order entered herein by this Court in the above entitled and numbered cause as appears of record in Minute Book 13, Page 991.

IN WITNESS WHEREOF, I hereunto set my hand and affix the seal of said Court at Waco, this 27[th] day of December A.D. 2016.
913130777557500
			SHARRI ROESSLER, CLERK165036517462500

			By: ___________________________
				Nita Whitener, Deputy Clerk